     Case: 1:20-cv-00456 Document #: 34 Filed: 06/04/20 Page 1 of 1 PageID #:243

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.2
                                 Eastern Division

Yitzchok Rokowsky
                                Plaintiff,
v.                                                     Case No.: 1:20−cv−00456
                                                       Honorable Andrea R. Wood
Vericity, Inc., et al.
                                Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Thursday, June 4, 2020:


         MINUTE entry before the Honorable Andrea R. Wood: At the parties' request, the
Court enters the following briefing schedule regarding Defendants' motion to dismiss
[32]: Plaintiff shall file a response by 7/2/2020 and Defendants shall file a reply by
7/23/2020. The parties shall proceed with filing their joint initial status report by 6/9/2020.
Upon review of the report, the Court will determine whether and how to proceed with an
initial status hearing. Mailed notice. (dal, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
